Eothrock, J.
I. The defendant filed a motion with the submission of the cause, in which it is claimed that the evidence should be stricken from the abstract, because the bill of exceptions by which said evidence was sought to be preserved is what is known.as a skeleton bill, and it in no way identifies or refers to the evidence to be inserted therein, or from what source it is to be obtained. The motion is well taken, and must be sustained.
The only reference to the evidence contained in the bill of exceptions is the following in brackets: “ Here copy evidence of plaintiff.” There is no designation whatever of the evidence to be copied, -or where it is to be obtained, and we have held that without some identification of the evidence the bill of exceptions is insufficient. Hill v. Holloway, 52 Iowa, 678; Wells v. Burlington, C. R. & N. R. Co., 56 Id., 520; Tootle v. Phœnix Ins. Co., 62 Id., 362.
II. As the circuit court in sustaining the motion, determined that there was an entire failure of proof on the part of the plaintiff, and as the evidence has not been properly preserved and presented to us, it follows that the judgment must be
Affirmed.